        Case 5:19-cr-00300-CFK Document 4 Filed 07/12/19 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT

                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                 :

            v.                           :        CRIMINAL NO. 19-300

JEREMY JOSEPH MORANT                     :




                              ENTRY OF APPEARANCE

     Kindly enter my appearance on behalf of the United States of America.

                                         WILLIAM M. MCSWAIN
                                         UNITED STATES ATTORNEY



                                         _/s/ Justin T. Ashenfelter
                                         JUSTIN T. ASHENFELTER
                                         Assistant United States Attorney
